Our attention is called to the fact that although our original decree reversed the judgment appealed from, through inadvertence we worded it in such a way that it may possibly be construed as dissolving the preliminary injunction only in so far as it restrained the holding of the annual meeting of stockholders which had been fixed for January 7, 1947. It was our intention to dissolve the preliminary injunction in its entirety. Our original decree is now amended so as to read as follows:
For the reasons assigned, the judgment appealed from is annulled, avoided and reversed, and it is now ordered that the preliminary injunction granted on January 14, 1947, restraining the Supreme Industrial Life Insurance Company from holding the regular scheduled meeting of stockholders of the said corporation fixed for January 7, 1947, or any other meeting of stockholders of the said corporation, be and it is hereby dissolved; and it is further ordered that this cause be remanded to the Civil District Court for the Parish of Orleans for further proceedings not inconsistent with the views herein expressed. All costs of appeal to be borne by appellee, the remaining costs to await the final determination of this cause. Both applications for rehearing are refused.
The right of plaintiff-appellee to again apply for a rehearing is reversed.
Decree amended, both applications refused.